         Case 1:18-cv-02551-AT Document 93 Filed 04/02/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT

                     NORTHERN DISTRICT OF GEORGIA

                             ATLANTA DIVISION


DIEGO CERVANTES, Individually and )        Civil Action No. 1:18-cv-02551-AT
on Behalf of the Invesco 401(k) Plan )
and All Others Similarly Situated,   )     CLASS ACTION
                                     )
                         Plaintiff,  )     PLAINTIFF’S MOTION FOR
                                     )     PRELIMINARY APPROVAL OF
      vs.                                  AMENDED SETTLEMENT
                                     )
INVESCO HOLDING COMPANY              )
(US), INC., et al.,                  )
                                     )
                         Defendants. )
                                     )



      Plaintiff Diego Cervantes, on behalf of himself and each Class Member,

respectfully moves this Court for an order preliminarily approving the proposed

amended settlement of the above-captioned securities class action lawsuit (the

“Action”) for a total of $3,470,000.00 in cash that, if approved, would resolve all

claims in the Action, as well as approving the form and manner of
         Case 1:18-cv-02551-AT Document 93 Filed 04/02/20 Page 2 of 6




providing notice of the Settlement to the Class. Furthermore, Plaintiff respectfully

requests that the Court set the hearing for final approval of the Amended Settlement,

the approval of the proposed Plan of Allocation, and Class Counsel’s motion for an

award of attorneys’ fees and expenses.

      In further support of this Motion, Plaintiff respectfully shows the Court that,

on March 9, 2020, Plaintiff filed a Motion for Preliminary Approval of Settlement,

which included the initial version of a proposed Settlement Agreement. [ECF No.

83]. On March 23, 2020, the Court held a telephonic hearing with counsel and raised

several issues with regard to the initial Settlement Agreement. Following this

hearing, the parties met and conferred in order to address the Court’s comments and

have now reached an Amended Settlement Agreement, a copy of which is attached

hereto as Exhibit A, with exhibits.

      Attached hereto as Exhibit B is a copy of the Amended Settlement Agreement

containing the red-lining of changes from the initial Settlement Agreement filed with

the Court on March 9.

      Attached hereto as Exhibit C is a copy of a revised Proposed Order for

Preliminary Approval containing the red-lining of changes from the initial Proposed

Order filed with the Court on March 9.



                                         -2-
           Case 1:18-cv-02551-AT Document 93 Filed 04/02/20 Page 3 of 6




      Attached hereto as Exhibit D is a copy of a revised Notice of Settlement

containing the red-lining of changes from the initial Notice of Settlement filed with

the Court on March 9.

      Attached hereto as Exhibit E is a copy of a revised Final Judgment containing

the red-lining of changes from the initial Final Judgment filed with the Court on

March 9.

      Attached hereto as Exhibit F is a revised bar graph depicting the expected

range of recovery by number of class members based on the settlement amount.

      Attached hereto as Exhibit G is a revised bar graph depicting the expected

range of recovery by class members net of fees and expenses and estimated costs of

settlement administration and Independent Fiduciary.

      In addition, this Motion for Preliminary Approval of Amended Settlement is

supported by the initial Motion for Preliminary Approval, Memorandum in Support

of Motion for Preliminary Approval of Class Action Settlement filed on March 9,

2020, and all exhibits thereto. [ECF No. 83].




                                        -3-
      Case 1:18-cv-02551-AT Document 93 Filed 04/02/20 Page 4 of 6




DATED: April 2, 2020            HERMAN JONES LLP


                                            /s/ John C. Herman
                                JOHN C. HERMAN
                                  (Georgia Bar No. 348370)
                                CARLTON R. JONES
                                  (Georgia Bar No. 940540)
                                3424 Peachtree Road, N.E., Suite 1650
                                Atlanta, GA 30326
                                Telephone: 404/504-6500
                                404/504-6501 (fax)
                                jherman@hermanjones.com
                                cjones@hermanjones.com

                                Local Counsel
                                ROBBINS GELLER RUDMAN
                                  & DOWD LLP
                                SAMUEL H. RUDMAN
                                EVAN J. KAUFMAN
                                58 South Service Road, Suite 200
                                Melville, NY 11747
                                Telephone: 631/367-7100
                                631/367-1173 (fax)
                                srudman@rgrdlaw.com
                                ekaufman@rgrdlaw.com




                                  -4-
Case 1:18-cv-02551-AT Document 93 Filed 04/02/20 Page 5 of 6




                          JOHNSON FISTEL, LLP
                          MICHAEL I. FISTEL, JR.
                           (Georgia Bar No. 262062)
                          WILLIAM W. STONE
                           (Georgia Bar No. 273907)
                          40 Powder Springs Street
                          Marietta, GA 30064
                          Telephone: 470/632-6000
                          770/200-3101 (fax)
                          michaelf@johnsonfistel.com
                          williams@johnsonfistel.com
                          Attorneys for Plaintiff




                            -5-
         Case 1:18-cv-02551-AT Document 93 Filed 04/02/20 Page 6 of 6




                    CERTIFICATE OF COMPLIANCE WITH LR 5.1

      I hereby certify that the foregoing document is written in 14-point Times New

Roman font in accordance with Local Rule 5.1.



                                    By: /s/ John C. Herman
                                        John C. Herman
                                          (Ga. Bar No. 348370)
                                          jherman@hermanjones.com




                            CERTIFICATE OF SERVICE
      I hereby certify that on April 2, 2020, I electronically filed the above

document with the Clerk of Court using CM/ECF which will send electronic

notification of such filing to all registered counsel.



                                    By: /s/ John C. Herman
                                        John C. Herman
                                          (Ga. Bar No. 348370)
                                          jherman@hermanjones.com




                                          -6-
